Citation Nr: 1519559	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

2.  Entitlement to an initial disability rating in excess of 50 percent from February 11, 2003 and an increased disability rating in excess of 70 percent from April 5, 2014 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from January 2008 and June 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

During the pendency of the appeal, a February 2015 RO decision granted the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU), effective March 1, 2010.  As this grant is considered a full grant of benefits sought on appeal, the Veteran's TDIU claim is dismissed, as discussed further below.  

The Board acknowledges that the issue of entitlement to an initial disability rating in excess of 50 percent from February 11, 2003 and an increased disability rating in excess of 70 percent from April 5, 2014 for posttraumatic stress disorder (PTSD) was not certified by the RO for appeal to the Board.  However, following the January 2008 RO decision which granted the Veteran's claim of entitlement to service connection for PTSD, the Veteran properly initiated an appeal by submitting a timely notice of disagreement (NOD) with the disability rating and effective date assigned regarding his service-connected PTSD.  38 C.F.R. § 20.201 (2014).  Thereafter, an October 2008 RO decision granted an initial 50 percent disability rating for PTSD, effective February 11, 2003, and a concurrent statement of the case (SOC) was also issued.  While the Veteran did not thereafter submit a formal VA Form 9 substantive appeal, he continued to express disagreement with the disability rating assigned for PTSD in a March 2009 statement.  The Board, therefore, construed his March 2009 statement as a timely statement in lieu of a VA Form 9 substantive appeal.  See id.; see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).  Significantly, following the October 2008 SOC, the RO issued subsequent supplemental statements of the case (SSOCs) in October 2009, February 2010, and most recently in February 2015, when the RO granted an increased 70 percent disability rating for PTSD, effective April 5, 2014.  Therefore, although the Veteran's increased rating claim for PTSD was not certified for appeal, the Board will address it herein as the Veteran has continued to express disagreement with the disability ratings assigned and has not withdrawn his appeal in writing; moreover, the RO has explicitly treated the issue as being on appeal through the issuance of multiple SSOCs.  Moreover, as the October 2008 and February 2015 RO decisions do not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified for a decision review officer (DRO) at an August 2007 hearing and a transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A February 2015 RO decision granted the Veteran's claim of entitlement to a TDIU, effective March 1, 2010.  

2.  From February 11, 2003, the Veteran's PTSD was manifested by symptoms such as chronic sleep impairment with nightmares; panic attacks; impairment of short memory and concentration; and difficulty in establishing and maintaining effective work and social relationships, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  

3.  From April 5, 2014, the Veteran's PTSD was manifested by symptoms such as depressed mood, anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships, which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal regarding the issue of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105 (West 2014).  

2.  The criteria for an increased disability rating in excess of 50 percent from February 11, 2003 and in excess of 70 percent from April 5, 2014 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As discussed below, the Veteran's claim of entitlement to a TDIU was previously granted by the RO and is dismissed herein; therefore, the Board need not address VA's duties regarding that particular claim.  

The RO provided the required notice regarding the Veteran's initial service connection claim for PTSD in a letter sent to the Veteran in April 2005.  The Veteran's claim of entitlement to an increased disability rating for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records (including VA examination reports), private treatment records, and Social Security Administration (SSA) disability records.  The Board notes that SSA disability records relate to his physical conditions rather than his psychiatric symptoms; therefore, they are not relevant to the Veteran's PTSD claim and will not be further discussed herein.  

VA provided relevant examinations in February 2006, December 2007, September 2009, May 2010, August 2011, and April 2014.  The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  TDIU

In a July 2011 rating decision, the RO granted entitlement to a TDIU effective March 20, 2010. As such, the benefit sought has been granted in full. Therefore, the Board finds that the Veteran's appeal has been satisfied and there remains no issue in controversy.

 The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). In light of the Veteran's full grant of benefits, there remains no allegation of error of fact or law for appellate consideration. Therefore, the appeal regarding the issue of entitlement to a TDIU is dismissed.  


III.  Increased Rating - PTSD  

The Veteran seeks entitlement to an initial disability rating in excess of 50 percent from February 11, 2003 and an increased disability rating in excess of 70 percent from April 5, 2014 for posttraumatic stress disorder (PTSD).  As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an initial disability rating in excess of 50 percent from February 11, 2003 and an increased disability rating in excess of 70 percent from April 5, 2014.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from November 22, 2006, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


III.A.  From February 11, 2003

The Veteran first filed his claim of entitlement to service connection for PTSD in February 2003.  

Concurrent VA treatment records reflect that the Veteran had several symptoms which were suggestive of PTSD.  He reported depression and became withdrawn when discussing his experiences in Vietnam.  In May 2003, a psychiatric assessment resulted in an impression of substance induced mood disorder; however, the Veteran denied any PTSD symptoms.  

In February 2003, the Veteran began receiving counseling at the Vet Center for his psychiatric symptoms.  A subsequent October 2003 letter from his Vet Center counselor noted that the Veteran reported recurrent and intrusive thoughts of Vietnam experiences, related nightmares, and avoidance behavior.  The Veteran exhibited a restricted range of affect and PTSD symptoms including sleep disturbances, difficulty concentrating, and irritability.  

Subsequent VA treatment records from June 2005 document that the Veteran was experiencing occasional panic attacks.  

The Veteran was first afforded a VA PTSD examination in February 2006.  Upon mental status examination, the Veteran appeared well groomed, without abnormal motor behavior.  He displayed normal speech with logical thought processes, and good attention and concentration.  His mood was calm and he displayed a full range of affect.  He did not display any of the following: psychosis or hallucinations, memory deficits, obsessive-compulsive traits, ritualistic behavior, anxiety or panic attacks, suicidal/homicidal ideation, depression, or impaired impulse control.  The examiner stated that the Veteran's symptoms were not consistent with PTSD; rather, his reported sleep impairment was most likely attributed to the effects of daily alcohol consumption.  Indeed, the examiner diagnosed the Veteran with alcohol dependence, but not PTSD, and assigned a GAF score of 68.  

Two separate March 2006 buddy statements submitted in support of the Veteran's claim report their discussions of problems at work and shared symptoms including anger, rage, and problems getting along with others.  

An April 2006 letter from a Vet Center counselor indicated surprise that the Veteran was not formally diagnosed with PTSD at the February 2006 VA examination, given his problems on the job, sleep disturbances, and social isolation.  The counselor noted that he had not observed the Veteran under the influence of alcohol and stated that he did not believe that the Veteran consumed alcohol daily.  

Although VA treatment records from April 2007 document a negative PTSD screen, they also document a diagnosis of PTSD, and related symptoms of intrusive thoughts, nightmares, argumentative behavior, hypervigilance, emotional detachment, and isolation.  The Veteran denied hallucinations, anger or impulsiveness, and suicidal or homicidal ideation.  In June 2007, the Veteran reported symptoms of intrusive thoughts, sleep impairment with nightmares, estrangement from people, and avoidance.  Upon mental status examination his hygiene and grooming were average, there was no psychomotor abnormality, his mood was nervous, speech, thought process, attention, and concentration were all normal, and he denied any delusions or suicidal/homicidal ideation.  

In August 2007, the Veteran testified at a DRO hearing regarding his PTSD symptoms of social isolation, panic attacks, irritability, flashbacks, and sleep impairment.  He stated that he had been attending the Vet Center for counseling regularly since 2003.  

A September 2007 letter from the Vet Center reported that the Veteran had been seen at the Vet Center since February 2003, and that his primary symptoms were chronic sleep disturbances and irritability.  

The Veteran was afforded another VA PTSD examination in December 2007.  At that time, he reported that he was not working and was not in a relationship.  He denied suicidal ideation, but endorsed the following symptoms:  intrusive thoughts, depression, sleep impairment with nightmares, anxiousness, hypervigilance, irritability without aggression, and social isolation.  Upon mental status examination, he was clean and neat, without abnormal motor behavior.  Speech, affect, thought content and process, and judgement were all normal.  Memory was noted to be intact, although the Veteran reported some short-term memory and concentration impairment at work.  The Veteran reported hearing voices outside of his apartment and that sometimes people would be there but sometimes they would not; although the examiner related this more to the Veteran's hypervigilance rather than a psychotic thought process.  Overall, the examiner diagnosed the Veteran with PTSD, assigned a GAF score of 52, and found that his symptoms caused clinically significant distress and impairment in social, occupational, and other important areas of functioning.  

Vet Center records throughout 2008 reflect that the Veteran continued to display symptoms including anger, irritability, chronic sleep impairment, panic attacks, and isolation.  

VA treatment records from March 2009 document that the Veteran reestablished care at that time after he was last seen in March 2008.  Upon assessment, it was noted that his PTSD was stable with baseline symptoms, and he preferred counseling and therapy to medication.  

At a subsequent September 2009 VA examination, the Veteran reported symptoms including sleep impairment with nightmares and being easily startled by loud noises.  The examiner noted that a mental status examination was unremarkable and that the Veteran continued to demonstrate a full constellation of symptoms consistent with PTSD, including intrusive recollections, nightmares, persistent avoidance, increased arousal, and ongoing depression which resulted in moderate impairment in his overall social and vocational functioning.  The examiner continued the diagnosis of PTSD and assigned a GAF score of 52.  

A November 2009 Vet Center letter reported that the Veteran's thought processes were grossly impaired, that his memory had gotten worse, and that he reported more social isolation.  

January 2010 Vet Center treatment records reflect that the Veteran had become somewhat paranoid in his thinking and noted that he wondered if there was a plan to kill all veterans because he failed to observe any VA physicians who were Americans.  Subsequent March 2010 Vet Center records record ongoing panic attacks.  

The Veteran was next afforded a VA PTSD examination in May 2010.  At that time, a mental status examination showed that the Veteran's cognitive functions did not adversely affect his ability to concentrate and follow instructions.  There were no abnormalities in his conduct, and he displayed good appearance and hygiene.  The examiner noted that his medications helped to alleviate his depressed mood and PTSD symptoms, and concluded, consistent with the prior September 2009 VA examiner's opinion, that the Veteran's symptoms resulted in moderate impairment in his overall social and vocational functioning.  

Vet Center treatment records from 2010 document that the Veteran reported ongoing problems with anger and irritability.  A November 2010 Vet Center letter specifically reported that the Veteran's symptoms continued to cause problems in his day-to-day functioning.  The counselor noted that the Veteran began exhibiting inappropriate behaviors at work, such as refusing to do certain jobs, being confrontational with supervisors and co-workers, and isolating himself, which ultimately led to him leaving work.  The counselor noted in summary that the Vet Center continued to view the Veteran's PTSD symptoms as being chronic in nature and stated that his thought processes were grossly impaired.  

Vet Center records from 2011 document ongoing symptoms including sleep impairment, irritability, grossly impaired thought processes, and social isolation; for example, the Veteran sought out a place to live in the country to be away from people.  A July 2011 Vet Center letter notes symptoms including survivor's guilt, irritability, and sleep disturbances.  The counselor stated that the Veteran worked until he realized that his job exacerbated his symptoms, after which he stopped working.  

The Veteran was again afforded a VA PTSD examination in August 2011.  At that time, he reported symptoms of social isolation, sleep impairment, decreased physical activity, panic attacks a few times per year, and irritability.  He denied any obsessions or compulsions, lack of pleasure, and excessive worry.  The examiner continued the diagnosis of PTSD and assigned a GAF score of 52.  

Vet Center records from 2012 consistently document ongoing symptoms including sleep impairment, social isolation, and irritability.  

VA treatment records from October 2012 contain a positive PTSD screen and note that the Veteran's PTSD was stable with counseling alone.  

An April 2013 Vet Center letter reported that the Veteran's PTSD symptoms included panic attacks several times per week of a chronic nature, grossly impaired thought processes, chronic sleep disturbances, consistent depression, flattened affect, and suicidal ideation.  

June 2013 VA treatment records document that the Veteran reported PTSD symptoms of hypervigilance, avoidance, anxiousness, road rage, emotional numbing, decreased appetite, nightmares, and being easily startled.  He denied any manic or obsessive compulsive behavior, hopelessness, suicidal or homicidal ideation, or history of violence.  

Vet Center records from March 2014 document ongoing sleep impairment and depression.  

Based upon the evidence of record, including that specifically discussed above, the Board concludes that an initial disability rating in excess of 50 percent from February 11, 2003 is not warranted, as the Veteran's symptoms for the period do not generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

While the Veteran has sporadically reported suicidal ideation, as noted in the April 2013 Vet Center letter, the Board finds that he has more consistently denied experiencing suicidal ideation, as reflected in VA treatment records from 2007, including the December 2007 VA examination report, and more recent VA treatment records from June 2013.  Additionally, he has consistently denied obsessional rituals, and his speech has not been found to be illogical, obscure, or irrelevant upon mental status examination.  While the Veteran's panic attacks are documented, they are not reported to be near continuous so as to completely limit his ability to function independently.  Indeed, the Veteran has reported that he prefers to function independently and to be isolated from others, as evidence by his move to the country.  The Board also acknowledges that the Veteran has consistently reported problems with anger and irritability which are consistent with impaired impulse control; however, significantly, he has not reported "unprovoked irritability with periods of violence."  To the contrary, he has reported that he avoids any physical aggression.  The Veteran has also not shown any spatial disorientation or neglect of personal appearance and hygiene upon mental status examinations during the relevant period.  While his reported difficulties at work could be construed as difficulty in adapting to stressful circumstances, the Board does not find that such resulted in social and occupational deficiencies in most areas.  Additionally, while the Veteran has reported ongoing social isolation, he has not shown a complete inability to establish and maintain effective relationships, as he has reported having a few close friends and family relationships.  Other than an initial GAF score of 68, the Veteran's assigned GAF scores during the rating period were consistently 52, which reflect the Veteran's moderate to serious symptoms; therefore, they are consistent with the assigned 50 percent disability rating.  

Additionally, the Veteran has not shown total occupational and social impairment necessary for an increased 100 percent disability rating during the rating period.  
To the extent that Vet Center letters throughout the rating period report that the Veteran experienced gross impairment in thought processes, the Board finds such assessments to be of little probative value in light of the multiple VA examinations of record during the rating period which consistently document that the Veteran displayed normal or average thought processes upon mental status examination.  

Thus, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's PTSD is not warranted from February 11, 2003.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.B.  From April 5, 2014

The Veteran was most recently afforded a VA PTSD examination in April 2014.  The examiner noted that he was in substantial agreement with the Vet Center opinion of April 2013, although he noted that the current examination found no evidence of panic attacks or gross impairment in thought process.  The Veteran's PTSD was found to be manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships, which resulted in occupational and social impairment with deficiencies in most areas.  The diagnosis of PTSD was continued, with an assigned GAF score of 50 to 55.  

A July 2014 Vet Center letter reported that the Veteran's chronic PTSD symptoms included panic attacks, decreased personal appearance and hygiene, grossly impaired thought processes, and unemployability.  

Given the evidence discussed above, the Board finds that the assigned 70 percent disability rating is most appropriate for the rating period from April 5, 2014, and the evidence is against the Veteran's claim for an increased disability rating in excess of 70 percent for the rating period.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Notably, the April 2014 examiner specifically noted an absence of gross impairment in thought process.  While the subsequent July 2014 Vet Center letter endorses such symptomatology, it is not specified how such symptoms manifested, and the Board affords more weight to the thorough and competent VA examiner's opinion, which included a mental status examination.  Additionally, while the July 2014 Vet Center letter also reported diminished personal hygiene, the Board notes that the Veteran has not displayed disorientation to time or place, or severe memory loss for the names of close relatives, his own occupation, or his own name.  Therefore, the Board finds that his PTSD symptoms from April 5, 2014 are more closely approximated by the assigned 70 percent disability rating, and that an increased disability rating in excess of 70 percent is not warranted from April 5, 2014.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  



IV.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including chronic sleep impairment with nightmares, irritability, and social isolation, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

The claim of entitlement to a TDIU is dismissed.  

An initial disability rating in excess of 50 percent from February 11, 2003 and an increased disability rating in excess of 70 percent from April 5, 2014 for PTSD is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


